Citation Nr: 1528304	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to September 1998.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include flashbacks, nightmares, intrusive thoughts, night sweats, sleeplessness, irritability, worrying, agitation, restlessness, depression, hyperarousal, feeling on edge, avoidance, emotional detachment, social isolation,  little interest or motivation, survivor's guilt, difficulty concentrating, easy distractibility, impaired short-term memory, occasional decrease in energy, occasionally flattened affect, occasional visual and auditory hallucinations, occasional panic attacks, and passive thoughts of death without any suicidal or homicidal plan or intent, resulting in occupational and social impairment with reduced reliability and productivity.

2.  The evidence of record does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


2.  The criteria for a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Because the November 2011 rating decision granted the Veteran's service connection claim for PTSD, that claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The November 2013 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  As the Veteran was informed of what was needed to achieve a higher schedular rating for PTSD, the Board finds that all notice requirements have been satisfied with respect to his appeal of the initial rating assigned to his service-connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With regard to the Veteran's claim of entitlement to a TDIU, the RO's February 2013 letter to the Veteran contained the requisite notice. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained all identified VA and private treatment records as well as information pertaining to the Veteran's employment history.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran also received a VA examination in September 2011.  Although the examiner did not review the Veteran's claims file, the examiner administered a thorough clinical evaluation of the Veteran's current symptoms, which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also commented on the occupational and social impairment caused by the Veteran's PTSD symptoms.  The Board notes that the Veteran did not receive a separate VA examination pursuant to his TDIU claim.  However, the Veteran does not contend, and the record does not show, that any service-connected disabilities, other than PTSD, render him unemployable.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes.  See Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 


I.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score between 51 and 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score between 41 and 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 38 C.F.R. § 4.130.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Although GAF scores are important in evaluating mental disorders, the Board must consider all of the pertinent evidence of record bearing on the Veteran's occupational and social impairment and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  

An October 2010 private treatment record indicates that the Veteran reported experiencing two particularly stressful in-service events.  First, he reported witnessing the aftermath of an airplane collision at Pope Air Force Base in 1994, where he was one of the first responders after the accident.  Second, he reported a 1996 bombing at his apartment building in Saudi Arabia, which he later found out was a terrorist attack.  The Veteran reported symptoms of flashbacks, stress, inability to recall certain events, agitation, avoidance, emotional detachment, guilt, insomnia, nightmares, restlessness, easy fatigability, constant worrying, apprehension, easy distractibility, inability to relax, poor concentration, sleep disturbance, and feeling on edge, impatient, and restless.  He reported experiencing these symptoms for approximately the past 16 years.  The treatment provider noted that he did not endorse symptoms of phobic disorder, physical symptoms, or obsessive compulsive behavior.  The Veteran denied any manic or depressive symptoms, toxic habits, legal issues, or psychiatric hospitalizations.  The Veteran stated that he was unemployed and resigned from his position at Dish Network in August 2009 due to stress.  A psychiatric examination revealed that the Veteran appeared well-nourished and appropriately dressed with satisfactory hygiene and self-care.  He was oriented, cooperative, and made normal eye contact.  His speech was normal; mood and affect were appropriate; and attention was good.  He did not exhibit any catatonic signs, conversion or dissociative signs, perceptual disturbances, hallucinatory behavior, delusions, or obsessive thoughts.  He denied any suicidal or homicidal ideation, plan, or intent.  His immediate retention and recall were normal; recent and remote memory were normal; attention was good; and social judgment was fair.  The diagnoses included PTSD and adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 65 was assigned.  The Veteran was prescribed Zoloft to manage his mood and anxiety and Trazadone for insomnia and depression.  

A November 2010 VA treatment record indicates that the Veteran reported nightmares, flashbacks, irritability, and intrusive thoughts.  He stated that he did not seek treatment until his symptoms began to impede his ability to perform his duties as a manager at Dish Network.  He reported being unemployed since resigning from Dish Network in 2009.  The Veteran indicated that his coworkers and other people around him commented on his irritability and unhappy demeanor, which he did not recognize in himself.  He reported little social support other than his adult daughter.  The Veteran denied any suicidal or homicidal ideations, but indicated that he sometimes felt that he would be better off dead or hurting himself in some way.  The Veteran reported feeling down, depressed, or helpless, and feeling little interest or pleasure in doing things more than half of the time.  He reported difficulty sleeping and trouble concentrating nearly every day.   He denied feeling tired or having little energy.  When asked how difficult the Veteran's problems made it for him to work, take care of things at home, or get along with others, the Veteran stated "somewhat difficult."  The treatment provider noted that the Veteran appeared neatly groomed and characterized the Veteran's level of impairment as "moderate."  The diagnosis was depression, not otherwise specified.

A November 2010 VA treatment record indicates that the Veteran was oriented, appeared neatly groomed, and demonstrated good insight.  His affect was euthymic; speech was within normal limits; and there was no evidence of thought disorder.  The Veteran endorsed symptoms of depression, disturbing thoughts and images, flashbacks, avoidance, and some hypervigilance, irritability, and nightmares.  He reported being satisfied with his social support, which included his father, brother, girlfriend, and some friends.  

A December 2010 VA treatment record indicates that the Veteran reported leaving his job in August 2009 because he felt unfulfilled due to stagnation and a lack of upward mobility and opportunities.  The Veteran also stated that his sleeplessness interfered with his ability to perform his job, and he believed that he needed to focus on his needs and finally acknowledge his problems.  The Veteran denied any suicidal or homicidal ideations.  The diagnosis was depression, not otherwise specified, and the treatment provider characterized the Veteran's level of impairment as "moderate."  

A January 2011 VA treatment record indicates that the Veteran reported symptoms of nightmares, flashbacks, irritability, and intrusive thoughts.  The Veteran reported speaking to his older brother occasionally and having a close relationship with his younger brother and stepfather.  He stated that he was not very close to his two sisters.  The Veteran reported having a cordial relationship with his ex-wife and a good relationship with his daughter.  He reported dating since his divorce and stated that he was currently in a romantic relationship.  The Veteran denied any disciplinary actions during service or any history of legal troubles.  He reported engaging in leisure/recreational activities such as going to the gym, shooting pool, going to movies, and meeting people.  

Later in January 2011, the Veteran reported little change in his symptoms since his last visit.  He also reported symptoms of reexperiencing, avoidance of dark and enclosed areas, minimal interaction with others, and mild hyperarousal.  A depression screening revealed mild depression with some hopefulness.

A May 2011 VA treatment record indicates that the Veteran reported flashbacks, nightmares, difficulty sleeping, sluggishness during the day, poor concentration, and difficulty remembering things.  He stated that his interest in things "comes and goes."  He reported good energy levels prior to going to the gym.  The Veteran reported some suicidal or homicidal thoughts, but denied any intent or plan.  He also denied any visual or auditory hallucinations.  A mental status examination indicated that the Veteran's mood was flat and talkative with a congruent affect; speech was normal; and thoughts were logical, appropriate to topic, and goal-directed, without evidence of thought disorder or delusion.  The Veteran reported one marriage, which ended in divorce.  He stated that he lived alone with his retirement as his sole source of income.  He stated that his stepfather was a source of psychological support.  He reported going to the movies and going to the gym daily.  The Veteran reported past alcohol abuse, but indicated that he stopped drinking in 1998.  He denied any current addictive habits or illicit drug use and denied any history of psychiatric hospitalizations, incarcerations, or legal problems.  

In a May 2011 written statement, the Veteran reported symptoms of poor concentration and short term memory, problems communicating effectively, becoming easily angered, high blood pressure, difficulty sleeping, sleeping with the light on, night sweats, lack of interest and motivation, detachment from others, flashbacks, fear of enclosed places, survivor's guilt, frustration, and poor judgment regarding his feelings.

A September 2011 VA examination report indicates that the Veteran endorsed symptoms of intrusive recollections, flashbacks, distressing dreams about 4 or 5 times per week, difficulty sleeping, irritability, becoming easily angered, hyperarousal, exaggerated response, difficulty getting along with others, difficulty in crowded places, difficulty concentrating, some difficulty remembering things, feelings of detachment or estrangement from others, and markedly diminished interest or participation in significant activities.  It was noted that the Veteran's symptoms were continuous and severe.  The Veteran stated that he did not engage in many of the activities he used to, such as social functions.  He reported going to the gym and spending less time with his daughter.  He stated that at times, he wished he was not "here" anymore.  He reported passive thoughts of death, but denied any suicidal or homicidal plans.  He denied any citations, disciplinary infractions, or adjustment  problems during service.  After service, the Veteran reported working as a manager at Dish Network for seven years, where he performed well and had good relationships with his coworkers and supervisor.  He stated that he worked for two months after resigning from Dish Network in 2009, but he "could not do it anymore" because he was tired of "pretending to be happy" and felt mentally unable to perform his job.  He stated that he was not currently working because he felt he "need[ed] help" and believed his unemployment was primarily due to the effects of his PTSD, which made him unable to focus on work.  The Veteran reported that his symptoms interfered with his daily functioning in that he experienced difficulty concentrating, estrangement from others, and resignation from work, which created some financial strain.  The Veteran denied a history of violent behavior, legal problems, psychiatric hospitalizations, or emergency room visits.  The Veteran's treatments included Zoloft and Trazadone daily, with good responses and no side effects.  The Veteran reported receiving psychotherapy as often as once per week with minimal response.  The Veteran reported having a very good relationship with his stepfather, but a distant relationship with his four siblings.  He stated that he was divorced and not currently in a romantic relationship.  He indicated that his relationship with his daughter was distant.  A mental status examination indicated that orientation was within normal limits; hygiene and behavior were appropriate; eye contact was good; affect and mood were normal; thought process was appropriate; and speech, communication, and concentration were within normal limits.  It was noted that the Veteran did not report any history of panic attacks, delusions, or hallucinations.  At the time of the examination, the examiner observed no evidence of suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior.  The examiner also noted that the Veteran was able to understand directions; had no slowness of thought; did not appear confused; had normal abstract thinking; did not have impaired judgment; had memory within normal limits; was capable of managing his finances; and had no difficulty performing activities of daily living.  The examiner provided a diagnosis of PTSD and assigned a GAF score of 60.  The examiner noted that "the intensity and frequency of symptoms likely contributes to unemployment with [the Veteran] feeling that he 'could not do it anymore,' that he was tired of 'pretending' to be happy, and with him feeling mentally unable to perform [his] job.  The [Veteran] feeling estranged from others, wanting to be more isolated, and not wanting to be with others contribute to the lack of employment."  The examiner opined that the Veteran's psychiatric symptoms caused "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood."

A December 2011 private treatment record indicates that the Veteran reported nightmares approximately 3 times per week, flashbacks almost every day, and panic attacks approximately 2 or 3 times per week, lasting a few minutes each time.  He stated that he slept about 4 hours per night, waking about once or twice a night.  He reported night sweats nearly every night.  The Veteran endorsed symptoms of hypervigilance, exaggerated startle response, and intrusive thoughts.  He reported being isolated socially and having no feelings for anyone.  With regard to memory, the Veteran reported often forgetting things when moving from room to room, misplacing things "all the time," forgetting what he was told "all the time," and sometimes getting lost while driving.  The Veteran also reported occasional hallucinations, wherein he heard his name, saw cars driving, heard footsteps or noises in his house, shadows moving, and animals.  On a scale of 1 to 10 in severity, the Veteran characterized his energy level as a 4, interest level as a 3, sadness out of the blue as a 3, fear out of the blue as a 9, depression as a 7, anger out of the blue as a 5, agitation/anger as a 7, mood swings as an 8, worry as a 9, racing thoughts as a 7, jumping thoughts as a 1, crying spells as a 2, ability to learn new things as a 3, and suicidal thoughts as a 1.  He reported resigning from his job at Dish Network in 2009 due to his PTSD symptoms.  The diagnoses were PTSD and major depression.  A GAF score of 35 was assigned.

In December 2011, the Veteran's private psychiatrist summarized the frequency and severity of the Veteran's symptoms and submitted, in pertinent part, the following letter:

[The Veteran] has intrusive thoughts, startles easily, is hypervigilant, and cannot tolerate anyone behind him.  He socializes not at all.  His recent memory is severely impaired, so he cannot remember what he reads and he gets lost when traveling.  His working memory is 90 [percent] impaired.  Anger, sadness, and fear come upon him without his understanding why 70 [percent] of the time, which indicates his prefrontal cortex is dysfunctional.  He has difficulty concentrating, making decisions, learning new information, and processing emotions in context.

He hears his name called, hears cars drive up at his residence, and hears footsteps inside his house on a weekly basis.  He also sees shadows moving out of the corners of his eyes.  All these hallucinations and illusions occur when no one or nothing is there.  He feels depressed 80 percent of the time with low energy and little interest in things.  He has crying spells 25 [percent] of the time.  He angers and agitates easily.  He feels helpless and suicidal at times.

Because of this service connected PTSD, [the Veteran] is severely compromised in his ability to sustain social relationships and he is unable to sustain work relationships.  Therefore, I consider him to be permanently and totally disabled and unemployable.

A December 2011 private teleconference treatment record indicates that the Veteran reported having a few nightmares since starting medication.  He reported flashbacks only with reminders of traumatic events and reported being able to fall asleep more easily, but still woke up after about 4 hours of sleep.  He reported occasional hallucinations and continued night sweats, but not every night.  He reported no socialization and no change in memory.  On a scale of 1 to 10 in severity, the Veteran characterized his energy level as a 3, interest level as a 2, sadness out of the blue as a 3, fear out of the blue as a 5, depression as a 7, anger out of the blue as a 3, agitation/anger as a 5, mood swings as a 7, worry as a 7, racing thoughts as a 5, jumping thoughts as a 5, crying spells as a 1, and suicidal thoughts as a 1.

A January 2012 private treatment record indicates that the Veteran reported experiencing nightmares sporadically, but not as regularly as he previously did.  He reported flashbacks only when reminded of traumatic events.  The Veteran reported occasional panic attacks, lasting a few minutes each time, noting that they decreased in frequency and severity.  He reported sleeping approximately 6 hours per night after starting Trazadone and was not feeling as groggy the next day.  He reported occasional hallucinations and decreased night sweats, noting that he experienced "practically none."  There was no change in socialization or memory.  On a scale of 1 to 10 in severity, the Veteran characterized his energy level as a 5, interest level as a 3, sadness out of the blue as a 3, fear out of the blue as a 5, depression as a 5, anger out of the blue as a 3, agitation/anger as a 7, mood swings as a 7, worry as a 7, racing thoughts as a 5, jumping thoughts as a 1, crying spells as a 1, and suicidal thoughts as a 3.  The treatment provider observed a noticeable difference in the Veteran's depression with medication.  It was also noted that the Veteran experienced no crying spells lately.  A GAF score of 40 was assigned.

A March 2012 private treatment record indicates that the Veteran reported experiencing nightmares approximately 3 or 4 times per week and flashbacks with reminders of traumatic events.  He reported some hallucinations and panic attacks about 2 or 3 times per week, lasting a few minutes in duration.  He reported sleeping approximately 5 hours per night and indicated that he slept through the night some nights.  He reported night sweats when he had nightmares.  He reported socializing less lately and keeping to himself.  There was no change in memory.  On a scale of 1 to 10 in severity, the Veteran characterized his energy level as a 7, interest level as a 5, sadness out of the blue as a 5, fear out of the blue as a 7, depression as a 5, anger out of the blue as a 3, agitation/anger as a 5, mood swings as a 5, worry as a 5, racing thoughts as a 5, jumping thoughts as a 2, crying spells as a 1, and suicidal thoughts as a 2.  The treatment provider noted that the Veteran felt more energized, and his depression was somewhat better after starting Abilify.  The treatment provider also noted that the Veteran's agitation and anger were somewhat better, and the Veteran had more control when taking his medication.  A GAF score of 40 was assigned.  

A May 2012 private treatment record indicates that the Veteran's nightmares decreased in frequency to approximately 1 or 2 times per week.  He reported experiencing flashbacks with reminders of traumatic events, but no longer every day.  He reported experiencing panic attacks approximately once per week.  It was noted that the prescribed Ambien was helping, and the Veteran reported sleeping approximately 6 hours per night and sleeping through most nights.  He denied experiencing any night sweats lately.  There was no change in the Veteran's memory.  It was noted that he continued to keep to himself.  He reported only occasional hallucinations.  On a scale of 1 to 10 in severity, the Veteran characterized his energy level as a 7, interest level as a 5, sadness out of the blue as a 3, fear out of the blue as a 5, depression as a 5, anger out of the blue as a 3, agitation/anger as a 5, mood swings as a 5, worry as a 7, racing thoughts as a 5, jumping thoughts as a 5, crying spells as a 1, and suicidal thoughts as a 1.  A GAF score of 40 was assigned.  

A January 2013 private treatment record shows that the Veteran reported being in a new romantic relationship.  He also reported symptoms of broken sleep, weekly nightmares, flashbacks, panic attacks, and night sweats.  He reported occasional visual and auditory hallucinations.  The Veteran's anger, depression, and short term memory were the same.  On a scale of 1 to 10 in severity, the Veteran characterized his sleep as a 6, nightmares as a 2 or 3, flashbacks as a 2, panic attacks as a 2 or 3, and night sweats as a 2 or 3.  A psychiatric examination indicated that the Veteran was alert, cooperative, and had good eye contact.  The treatment provider noted that the Veteran's attention was distractible, and his recent memory was impaired, including room-to-room memory lapses occurring approximately 3 or 4 times per day.  The psychiatrist described the Veteran's recent memory as "very poor."  The Veteran's mood was depressed, affect was flat, and thought process was linear and goal-oriented.  With regard to insight and judgment, the treatment provider noted that the Veteran was aware of his problem and was able to understand facts, draw conclusions, and solve problems.  A GAF score of 45 was assigned.

A March 2013 private treatment record shows that the Veteran reported weekly nightmares, flashbacks, panic attacks, night sweats, and some visual and auditory hallucinations.  The Veteran's anger and depression were the same, and his short-term memory was slightly better.  On a scale of 1 to 10 in severity, the Veteran characterized his sleep as a 6, nightmares as a 3, flashbacks as a 2 or 3, panic attacks as a 2 or 3, night sweats as a 2 or 3, and hallucinations as a 2.  A psychiatric examination indicated that the Veteran was alert, cooperative, and had good eye contact.  The treatment provider noted that the Veteran's attention was distractible, and his recent memory was impaired, but slightly better.  The Veteran's mood was euthymic, affect was normal, and thought process was linear and goal-oriented.  With regard to insight and judgment, the treatment provider noted that the Veteran was aware of his problem and was able to understand facts, draw conclusions, and solve problems.  A GAF score of 45 was assigned.

A May 2013 private treatment record shows that the Veteran reported weekly nightmares and flashbacks, which were triggered by watching the news.  He did not endorse any symptoms of panic attacks, night sweats, or hallucinations.  The Veteran's anger, depression, and short term memory were the same.  On a scale of 1 to 10 in severity, the Veteran characterized his sleep as a 6, nightmares as a 4, and flashbacks as a 4.  A psychiatric examination indicated that the Veteran was alert, cooperative, and had good eye contact.  The treatment provider noted that he appeared easily distracted, and his recent memory was impaired.  The Veteran's mood was depressed, affect was flat, and thought process was linear and goal-oriented.  With regard to insight and judgment, the treatment provider noted that the Veteran was aware of his problem and was able to understand facts, draw conclusions, and solve problems.  A GAF score of 40 was assigned.

A July 2013 private treatment record indicates that the Veteran reported broken sleep at times, weekly nightmares, weekly panic attacks, weekly flashbacks, occasional night sweats, and occasional visual and auditory hallucinations.  The Veteran's anger, depression, and short term memory were the same.  On a scale of 1 to 10 in severity, the Veteran characterized his sleep as a 6, nightmares as a 3, and flashbacks as a 4.  A psychiatric examination indicated that the Veteran was cooperative, had good eye contact, and was oriented to person, place, and time.  The treatment provider noted that he appeared vigilant and easily distractible, and his recent memory was impaired.  The Veteran's mood was depressed, affect was flat, and thought process was linear and goal-oriented.  With regard to insight and judgment, the treatment provider noted that the Veteran was aware of his problem and was able to understand facts, draw conclusions, and solve problems.  A GAF score of 40 was assigned.

As discussed above, the Veteran's PTSD is currently assigned a 30 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD symptoms cause or more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record establishes that throughout the appeal period, the Veteran's PTSD has resulted in symptoms such as flashbacks, nightmares, intrusive thoughts, night sweats, sleeplessness, irritability, worrying, agitation, restlessness, depression, hyperarousal, feeling on edge, avoidance, emotional detachment, social isolation,  little interest or motivation, survivor's guilt, difficulty concentrating, easy distractibility, impaired short-term memory, occasional decrease in energy, occasional visual and auditory hallucinations, occasional panic attacks, and passive thoughts of death without any suicidal or homicidal plan or intent.  On three occasions, the Veteran exhibited a flattened affect.  Otherwise, his affect was normal or euthymic.  Mental status examinations consistently showed that the Veteran was alert; oriented to person, place, and time; had good eye contact; appeared neatly groomed; demonstrated good insight; had fair or good judgment; and was able to understand facts, draw conclusions, and solve problems.  His speech and communication were consistently normal, and his thought process was consistently logical, linear, and goal-oriented.  The Veteran never exhibited perceptual disturbances, thought disorder, delusions, obsessive thoughts or behaviors, or catatonic, conversion, or dissociative signs. The Veteran's PTSD symptoms have been treated with prescription medications and psychotherapy.  Throughout the appeal period, there was no evidence of hospitalizations, violence, or any other legal or behavioral problems.  

With regard to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran has generally isolated himself socially, with the exception of family and romantic partners.  He reported having a close relationship with his stepfather and brother, a cordial relationship with his ex-wife, and a good, but at times distant, relationship with his adult daughter.  On a few occasions, he reported being involved in romantic relationships.  In January 2011, the Veteran reported engaging in recreational activities such as going to the gym, shooting pool, going to movies, and meeting new people.  Subsequently, the only leisure activities the Veteran reported were going to the gym and seeing movies.  In November 2010, when was asked how difficult his problems made it for him to work, take care of things at home, or get along with others, the Veteran stated "somewhat difficult."

With regard to occupational impairment, the record shows that the Veteran reported that he stopped working because he felt he "could not do it anymore," he was tired of "pretending to be happy" and felt mentally unable to perform his job.  Although the Veteran has not specifically asserted that his memory affected his occupational functioning, the Board notes that the record shows that the Veteran reported short-term memory loss on several occasions.  In October 2010, the Veteran's attention, recall, recent memory, and remote memory were all normal.  During the September 2011 VA examination, the Veteran reported "some difficulty remembering things," but the examiner observed that the Veteran was able to understand directions, had no slowness of thought, did not appear confused, had normal abstract thinking, and had memory within normal limits.  In January 2013, the Veteran reported room-to-room memory lapses approximately 3 or 4 times per day.  The treatment provider described the Veteran's memory as "very poor."  In March 2013, a private treatment provider noted that the Veteran's attention was distractible, and his recent memory was impaired, but slightly better.  The September 2011 VA examiner noted that "the intensity and frequency of [the Veteran's] symptoms likely contributes to unemployment with [the Veteran] feeling that he 'could not do it anymore,' that he was tired of 'pretending' to be happy, and with him feeling mentally unable to perform [his] job.  The [Veteran] feeling estranged from others, wanting to be more isolated, and not wanting to be with others contribute to the lack of employment."  Notwithstanding the Veteran's assertions, the record shows that the Veteran did not receive any citations or disciplinary actions during service, performed well at Dish Network, and had good relationships with his coworkers and supervisors.  

The Board notes that in December 2011, the Veteran's private psychiatrist stated that the Veteran's "working memory is 90 percent impaired."  However, the Board assigns little probative value to the December 2001 letter, as it is not clear what evidence served as the basis of the psychiatrist's opinions, and the Board is unable to discern what the percentages referenced in the letter mean.  Notably, at the time the letter was written, the record shows that the Veteran met with the private psychiatrist once for a new patient assessment.  The treatment record indicates that the Veteran described his military stressors, answered yes or no as to whether he experienced various symptoms, and characterized the frequency and severity of those symptoms on a scale of 1 to 10.  The record otherwise contains very few details and only shows that when asked about his memory, the Veteran reported misplacing things "all the time," forgetting what he was told "all the time," getting lost driving "sometimes," and responding "often" when asked about his "room-to-room" memory.  Similarly, the December 2011 letter indicates that the Veteran felt "depressed 80 percent of the time with low energy."  However, the record shows that the Veteran reported good energy levels in November 2010 and May 2011.  Although he reported low energy in December 2011, he later characterized his energy level as a 5 out of 10 in January 2012, and a 7 out of 10 in March 2012 and May 2012.  Throughout the pendency of this appeal, the Veteran also reported going to the gym on a regular basis.  Additionally, the December 2011 letter states that the Veteran had "crying spells 25 percent of the time."  However, the above-referenced new patient assessment only indicates that the Veteran characterized his crying spells as a 2 out of 10 in severity.  Thereafter, the Veteran consistently characterized the severity of crying spells as a 1 out of 10, and in January 2012, stated that he experienced "none lately."  Accordingly, the Board assigns little probative value to the private psychiatrist's statements in the December 2011 letter.

The evidence also demonstrates that throughout the appeal period, GAF scores ranging from 40 to 65 have been assigned, indicating symptoms ranging from mild to impairment in reality testing or major impairment in several areas, such as work, family relationships, judgment, thinking, or mood.  See 38 C.F.R. § 4.130. However, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.  

Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 50 percent is warranted.  Id.

The Board finds that the Veteran's symptoms are neither productive of total occupational and social impairment nor occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the record reveals that throughout the pendency of this appeal, the Veteran has not endorsed any of the symptoms listed in the criteria for a rating in excess of 50 percent, nor has he endorsed any additional symptoms of the same type and degree as those listed which would justify a rating in excess of 50 percent.  See Mauerhan, 16 Vet. App. at 443 (2002).  Although the Veteran reported thinking about death, he consistently denied any suicidal or homicidal intent or plan.  The Veteran reported experiencing panic attacks as frequently as two or three times per week.  On two occasions, he denied experiencing panic attacks altogether.  His speech and communication were consistently normal; he had no difficulty understanding commands; and his thought process was logical, linear, and goal-oriented.  He lived alone, had no difficulty performing activities of daily living, was capable of managing his finances, and consistently appeared alert and neatly groomed.  There was never any evidence of perceptual disturbances, delusions, or obsessive thoughts or behaviors.  Although the Veteran reported experiencing visual and auditory hallucinations on a few occasions, he characterized them as a 2 out of 10 in severity and never indicated that they affected his behavior in any way.  Although the September 2011 VA examiner indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships, the Veteran reported having good relationships with his stepfather, brother, daughter, coworkers, and supervisors.  He also indicated that he had a cordial relationship with his ex-wife and reported being involved in romantic relationships after his divorce.  Based on the foregoing, the Board finds that neither a rating of 70 percent nor 100 percent is warranted for the Veteran's service-connected PTSD for any distinct period during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected PTSD is evaluated specifically contemplate the level of occupational and social impairment caused by his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, the Veteran's PTSD is manifested by symptoms of flashbacks, nightmares, intrusive thoughts, night sweats, sleeplessness, irritability, worrying, agitation, restlessness, depression, hyperarousal, feeling on edge, avoidance, emotional detachment, social isolation,  little interest or motivation, survivor's guilt, difficulty concentrating, easy distractibility, impaired short-term memory, occasional decrease in energy, occasionally flattened affect, occasional visual and auditory hallucinations, occasional panic attacks, and passive thoughts of death without any suicidal or homicidal plan, or intent, resulting in occupational and social impairment with reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the already assigned 50 percent rating.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With consideration of the entire record, the Board finds that the evidence shows that the Veteran's PTSD more nearly approximates the criteria for a rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 50 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

II.  Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, now rated as 50 percent disabling; asthma, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and a scar, which is assigned a noncomensable rating.  The Veteran's combined disability rating is 60 percent.  As such, the schedular criteria for TDIU have not been met.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.

The evidence of record indicates that the highest level of education attained by the Veteran is a high school diploma.  According to a May 2011 written statement, during service, the Veteran worked in the communications field as a senior enlisted supervisor.  In a March 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that after service, he worked full-time at Dish Network for seven years.  Subsequently, he worked full-time at Misurce Communications/TLS Staffing from May 2010 to August 2010.  The Veteran indicated that he last worked full-time in August 2011 and became unemployable in August 2011 due to his PTSD medication.  He did not indicate where he was working when his PTSD rendered him unemployable in August 2011.

A September 2013 Request for Employment Information (VA Form 21-4192) shows that the Veteran worked full-time as a cable installer at TLS Staffing from May 2010 to July 2010 and stopped working because the contract/assignment ended.  TLS Staffing did not indicate that the Veteran lost any time due to disability during the 12 months preceding his last date of employment.  In September 2013, Dish Network confirmed that the Veteran worked full-time as a field service manager from May 2002 to August 2009; however, it would not comment on the Veteran's job performance, reason for leaving, or eligibility for rehire, as it was against company policy to do so.  

As previously noted, in November 2010, the Veteran stated that his PTSD symptoms made it "somewhat difficult" for him to work, noting that his coworkers commented on his irritability and unhappy demeanor.  In December 2010, the Veteran reported leaving his job at Dish Network because he felt unfulfilled due to stagnation and lack of opportunities and upward mobility.  He also stated that his sleeplessness interfered with his ability to perform his job, and he believed he needed to acknowledge his PTSD symptoms and focus on his needs.  During the September 2011 VA examination, the Veteran denied receiving any citations or disciplinary actions during service and reported performing well at his job with Dish Network and having good relationships with his co-workers and supervisors.  He stated that he stopped working at Dish Network because the intensity and frequency of his symptoms made him feel like he "could not do it anymore," and he felt mentally unable to perform his job.  He further stated that he was tired of pretending to be happy, was unable to focus on his work, and felt like he was "at a standstill."  He also reported working for two months after resigning from Dish Network due to financial reasons, but stated that he "could not do it anymore."  

The only specific symptoms the Veteran has identified as rendering him unemployable are poor concentration and sleeplessness.  With regard to poor concentration, the record contains no evidence as to how this symptom affects his ability to perform any of his past job duties as a cable installer or field service manager.  With regard to sleeplessness, the record shows that in December 2011, the Veteran reported being able to fall asleep more easily.  In January 2012, the Veteran reported sleeping approximately 6 hours per night and feeling less groggy the following day.  By May 2012, the Veteran reported that the sleeping medication was helping, and he was sleeping approximately 6 hours per night and mostly sleeping through the night.  Thus, the evidence of record does not support a finding that the Veteran is unemployable due to symptoms of sleeplessness.  

The Board notes that the Veteran also indicated that he could not work due to his PTSD medication.  However, there is no evidence to support a finding that the Veteran's medication renders him unable to secure or follow a substantially gainful occupation.  On the contrary, the record shows that the Veteran's level of social and occupational functioning has improved with medication.  Specifically, in December 2011, the Veteran reported experiencing few nightmares since starting medication.  In January 2012, the Veteran reported that since starting sleeping medication, he was sleeping approximately 6 hours per night and feeling less groggy the following day.  He also indicated that his panic attacks decreased in frequency and severity, and he experienced practically no night sweats.  The Veteran's private treatment provider also observed a noticeable improvement in the Veteran's symptoms of depression.  The September 2011 VA examiner indicated that the Veteran responded well to his medications and experienced no side effects.  In December 2011, the Veteran reported only experiencing a few nightmares since he started medication.  In January 2012, the Veteran reported less frequent nightmares, a decrease in frequency and severity of panic attacks, and practically no night sweats.  In March 2012, the Veteran's private treatment provider indicated that the Veteran was less agitated and angry and had more control when taking medication.  It was also noted that the Veteran felt more energized, and his depression was somewhat better after starting medication.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran's medications render him unemployable.

Furthermore, the Veteran reported that his PTSD symptoms began after the 1994 airplane collision and increased in severity after the 1996 terrorist bombing.  Nevertheless, the record shows that the Veteran continued to work full-time for approximately 15 years without any reprimands or disciplinary action taken against him.  The Veteran also reported having good relationships with his coworkers and supervisor.  As noted above, the record shows that the frequency and severity of the Veteran's PTSD symptoms have improved after starting medication.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Therefore, the Board finds that there is no basis upon which to refer the Veteran's claim to the Director of Compensation and Pension Service for an extraschedular TDIU rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial rating of 50 percent, but no more, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


